Citation Nr: 1007636	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left shoulder, bilateral hips, and bilateral legs.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio that denied the benefit sought 
on appeal.  The Veteran, who had active service from December 
1945 to December 1975, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.  The 
Board then remanded the case for further development in 
September 2006, November 2006, and April 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for arthritis 
of the left shoulder, hips, and legs is addressed in the 
REMAND portion of the decision below.  


FINDING OF FACT

The Veteran's current skin disorder is not causally or 
etiologically related to service or to any service-connected 
disability.


CONCLUSION OF LAW

The skin disorder was not incurred in or aggravated during 
active service, and is not proximately due to or the result 
of a service connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in April 2003 and November 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

The issue before the Board involves a claim of entitlement to 
service connection for a skin disorder.  Applicable law 
provides that service connection will be granted if it is 
shown that the Veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran's September 1945 report of physical examination 
and induction reported normal skin.  On a January 1949 report 
of medical examination, the examiner noted no significant 
abnormalities of the skin.  In February 1954, the Veteran was 
referred to the skin clinic.  The skin clinic diagnosed tinea 
versicolor.  In November 1954, service treatment records 
showed a rash on the Veteran's upper trunk.  In August 1958, 
November 1961, July 1964, August 1967, September 1968, and 
July 1970 reports of medical examination, the examiners noted 
the Veteran's skin as clinically normal.  However, in August 
1960 an examiner noted a rash on the Veteran's upper chest, 
in August 1962 the Veteran had macular multiform lesions on 
his neck bilaterally, and in June 1967 and April 1969 the 
examiner diagnosed tinea versicolor.  In a July 1970 report 
of medical history, the Veteran marked yes when asked have 
you ever had or have you now skin diseases.  An August 1971 
report of medical examination noted a blotchy rash diagnosed 
as tinea versicolor.  On a November 1975 retirement report of 
medical history, the Veteran marked no when asked have you 
ever had or have you now skin diseases.  In a November 1975 
retirement report of medical examination, the examiner noted 
the Veteran's skin as clinically normal.  

In a February 1996 private record, the Veteran complained of 
lesions and itching on his back of long duration.  The 
examiner noted a history of tinea versicolor.  The examiner 
reported multiple papules on the back, trunk, face, and neck 
and left nostril with slight erythematous papules.  He 
diagnosed seborrheic keratoses and inflammation at site after 
Veteran picking at it.  The examiner continued to diagnose 
seborrheic keratoses.  

In addition, the examiner diagnosed tinea versicolor in 
August 2000.  In September 2000, the examiner noted that the 
Veteran's tinea versicolor was improved.  In October 2000, 
the examiner noted the Veteran's tinea versicolor had 
resolved. 

The Veteran was afforded a VA examination in May 2003.  The 
Veteran complained of pruritus on his back, which began while 
he was in Vietnam in 1966.  He stated that it comes and goes.  
He noted multiple growths on his trunk and face.  Upon 
physical examination, the examiner noted multiple brown waxy 
stuck-on papules and plaques on the face, neck, and trunk.  
He diagnosed extensive multiple seborrheic keratosis and 
dermatosis papulosa nigra of the face.

The Veteran was afforded another VA examination in April 
2007.  The Veteran had a history of seborrheic keratosis and 
dermatosis papulosa.  He complained of lesions over the 
chest, back, and face that itch when he sweats.  He reported 
that he started developing these lesions after his first tour 
in Vietnam.  Upon physical examination, the examiner noted 
many stuck-on papules and plagues measuring anywhere from 1 
to 5 mm over the forehead, bilateral malar areas of the face, 
chest, and back with no evidence scarring.  He diagnosed the 
Veteran with extensive seborrheic keratoses and dermatosis 
papulosis nigra of the face.  The examiner opined that these 
conditions are not caused by the Veteran's service and that 
there is no etiologic factor involved with regard to the 
Veteran's military conditions.  The Veteran was noted to have 
a blotchy rash on the chest in his claims file records.  The 
examiner opined that this is unrelated to the Veteran's 
current condition in terms of appearance and etiology.  

In June 2009, the VA examiner provided an addendum to his 
April 2007 examination.  The examiner noted that the 
Veteran's current skin diagnoses are seborrheic keratoses and 
dermatosis papulosis nigra.  Both of those conditions are not 
causally or etiologically related to the Veteran's 
symptomatology shown in the service treatment records 
including the tinea versicolor diagnosed during service.  
Tinea versicolor is a completely unrelated condition to 
seborrheic keratoses and dermatosis papulosis nigra.  Neither 
of the currently diagnosed skin disorders is causally or 
etiologically related to the Veteran's service-connected 
diabetes.  Diabetes is not known to cause either condition or 
related to either condition, nor does diabetes worsen or 
increase the severity of either condition.  

Based on this record, the Board finds that entitlement to 
service connection for a skin disorder is not warranted.  
Service treatment records show a diagnosis of tinea 
versicolor, which was treated during service.  The Veteran 
did not report any skin diseases during his November 1975 
retirement examination, nor did the examiner find any skin 
abnormalities during that exam.  The Veteran is currently 
diagnosed with seborrheic keratoses and dermatosis papulosis 
nigra by both a VA examiner and a private physician, neither 
of which have been medically related to symptomatology shown 
during service.  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as skin rashes which 
are non-medical in nature; however, he is not competent to 
render a medical diagnosis or etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
No medical evidence in the record finds a relation between 
active duty service and the Veteran's seborrheic keratoses 
and dermatosis papulosis nigra and the Veteran's in-service 
symptomatology.  The only medical opinion in the file was 
provided by the VA examiner in June 2009.  The examiner 
opined that it is not at least as likely as not that the 
Veteran's current skin disability is due to service.  There 
is no contrary medical opinion of record.

Additionally, the Veteran alleged that his skin disability 
was either caused by or aggravated by his service-connected 
diabetes mellitus.  Again, the only medical opinion of record 
was provided by a June 2009 VA examiner.  He explained that 
neither of the currently diagnosed skin disorders is causally 
or etiologically related to the Veteran's service-connected 
diabetes.  Diabetes is not known to cause either condition or 
related to either condition, nor does diabetes worsen or 
increase the severity of either condition.  As no evidence of 
record contradicts this opinion, the Board finds that 
entitlement to service connection for a skin disability on a 
secondary basis is not warranted.  

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for a skin disorder is denied.


REMAND

Although the Board sincerely regrets any additional delay in 
the adjudication of the Veteran's claim, further development 
is necessary regarding the issue of entitlement to service 
connection for arthritis of the Veteran's left shoulder, 
bilateral hips, and bilateral legs.  The Veteran was afforded 
VA examinations in April 2007 and September 2009 by the same 
examiner.  The examiner provided a diagnosis for the left 
shoulder in April 2007, but then based upon the Veteran's 
oral history determined that he did not have a left shoulder 
disability in September 2009.  The Board finds this 
inconsistency troubling due to the documented history of a 
left shoulder disability in the Veteran's medical records.  
The Board notes that a left shoulder disability should be 
addressed whether or not the Veteran was symptomatic at the 
time of the last examination.
 
Additionally, the examiner failed to address the Veteran's 
claims that his low back disability caused or aggravated his 
hip disability.  The Board acknowledges that the Veteran was 
originally service connected for residuals of a back injury, 
which was then changed to degenerative disc disease of the 
lumbar spine after the most recent examination.  The examiner 
must still address any aggravation claims, which he failed to 
do.  

Finally, the Veteran's original claim was for generalized 
arthritis of the bilateral shoulders, hips, legs, and lower 
back, which the Board, specifically the undersigned, 
understands is generally considered, in effect, a systemic 
type disease.  Thus, that once degenerative arthritis is 
granted under Diagnostic Code 5003, the Veteran may be 
service connected for any body part affected by degenerative 
arthritis.  As such, the Board finds that the examiner should 
clarify whether the Veteran's low back or right shoulder 
disabilities are classified as traumatic or degenerative 
arthritis.

In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court 
found that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  In Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that, 
"[w]ithout a medical opinion that clearly addresses the 
relevant facts and medical science, the Board is left to rely 
on its own lay opinion, which it is forbidden from doing."  
Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating 
board to return an examination report as inadequate if it 
does not contain sufficient detail.

The Board acknowledges the Veteran's age and the significant 
amount of time this case has required.  However, the Board 
desires a complete and accurate medical record before making 
a final decision on the case in order to afford the Veteran 
the best opportunity of asserting his claim.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Please note, 
this appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  
Accordingly, this case is REMANDED for the following action:

If possible, the claims file should be 
referred to the same examiner who 
conducted the April 2007 and September 
2009 VA examinations.  (If that examiner 
is not available, the Veteran's claims 
file should be referred to another 
appropriate examiner for review and 
comment.)  Should the examiner determine 
that further examination is necessary for 
thorough accurate responses to all of the 
questions below, the RO/AMC should 
arrange for the scheduling of an 
additional VA examination.  The Board 
requests that the examiner review all 
pertinent records associated with the 
claims file and respond to the following 
questions:
    
    a) Does the Veteran 
currently have degenerative 
osteoarthritis rather than 
traumatic arthritis in any 
affected joints that is related 
to the Veteran's service?  
Specifically note whether the 
Veteran's arthritis of the low 
back is characterized as 
degenerative arthritis or as 
traumatic arthritis.
    
    b) Regardless of whether it 
is currently symptomatic, does 
the Veteran currently have a 
left shoulder disorder?  The 
examiner should address the 
diagnosis of bilateral shoulder 
rotator cuff tendonitis 
provided in April 2007, the 
indication of a bone spur in 
July 2003, the diagnosis of 
narrowing of the 
acromioclavicular joints 
bilaterally in May 2003, and 
the diagnosis of left frozen 
shoulder in May 2003.  If the 
Veteran does have a current 
left shoulder disorder, is the 
disorder causally or 
etiologically related to 
service or the Veteran's 
service-connected back 
disability in any way?
    
c) Was the Veteran's arthritis 
of the right hip caused by or 
etiologically related to his 
service connected low back 
disability?  If not, was the 
Veteran's arthritis of the 
right hip aggravated by the 
Veteran's service connected low 
back disability?  The examiner 
is advised that aggravation for 
legal purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinions cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


